El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El apelante fue convicto de un delito de ataque con in-tención de cometer robo y alega que la acusación no contiene una descripción suficiente de la propiedad en cuestión, a la que se bace referencia solamente como “dinero que llevaba y pertenecía al perjudicado,” — y que la acusación imputa *436dos delitos porque le acusa no solamente de ataque con in-tención de cometer robo, sino también de acometimiento y agresión.
En el alegato del apelante se cita la Carta Orgánica, el Código de Enjuiciamiento Criminal, el caso de El Pueblo v. Lima, 23 D.P.R. 761, el artículo 222 de nuestro Código Penal, el 220 del Código Penal de California, y los casos de People v. Jones, 53 Cal. 58; People v. Crowley, 100 Cal. 478; People v. Hicks, 66 Cal. 103; People v. Aummerman, 118 Cal. 25-27; El Pueblo v. Piris, 32 D.P.R. 941; El Pueblo v. Castro, 32 D.P.R. 946, y People v. Ball, 14 Cal. 101.
Después de discutir y de establecer la diferencia exis-tente entre los casos mencionados por el apelante, el fiscal cita de la opinión dictada por la Corte Suprema de Indiana en el caso de Hamilton v. The State, 10 Am. Rep. 22, en el que, según se dice en el sumario, “la acusación imputaba al acusado el delito de ataque con intención de sustraer de G. H. J. un billete de $5,” y “se resolvió, que procedía de-clarar al acusado culpable, no obstante el liecbo de que G. H. J. no tenía sobre su persona un billete de $5 en el mo-mento del ataque.”
Sobre este punto se menciona también el caso de People v. Woody, 48 Cal. 80, como que resolvió que—
“Cuando en el juicio se demuestra que un acusado a quien se imputa el delito de ataque con intención de cometer robo se enfrentó con un viandante en la carretera y le apuntó con una pistola y le dijo ‘párese o le disparo,’ es de la incumbencia del jurado determi-nar de los actos del propio acusado, así como de las circunstancias que rodean el caso, si la intención del acusado era cometer el delito-de robo o si fué movido por algún otro fin.”
Finalmente se nos dice que en el caso de State v. Beal, 41 Am. Rep. 490, la Corte Suprema de Obio resolvió que “uno que entra en un edificio con intención de sustraer dinero de una caja de seguridad, es culpable de escalamiento, aunque no baya dinero en dicba caja,” y se nos llama la atención a las notas que aparecen citadas en dicbo caso.
*437Otro caso más reciente que también viene algo más al pnnto es el de People v. Holden, 13 Cal. App. 354. Pero boy en día es casi innecesario llegar a conclusiones con re-ferencia a cuestiones elementales de procedimiento por me-dio de paridad de razonamientos o por inferencias a for-tiori de situaciones más o menos análogas, o por la regla o precedentes establecidos en relación con las mismas. Y •cuando no estamos dispuestos a dudar de la corrección de decisiones dadas en otras jurisdicciones, no necesitamos an-dar a tientas en busca de razonamientos más satisfactorios para aplicar el mismo principio o regla cuando se presenta a esta corte para su resolución la misma cuestión que ya ba sido resuelta. Tampoco es tarea difícil boy en día de-terminar el estado actual de la ley en relación con cuestio-nes que ocurren frecuentemente en la práctica y acerca de las cuales bay muy poca diferencia de criterio entre los abo-gados.
Así, en el presente caso parece razonablemente claro que—
“Cuando un delito es un elemento esencial de otro mayor, la acusación no incurre en duplicidad al imputar ambos delitos; al contrario, se ha resuelto que sería fatalmente defectuosa si así no lo hiciera.” 14 E.C.L. 195, párrafo 40.
Véase también 23 R.C.L. 1151, párrafo 17:
“Y en una acusación por el delito de ataque con intención de cometer robo, no es necesario describir la propiedad que el acusado intentaba sustraer.” Id. 1163, párrafo 31.
Siguiendo la pauta del texto que acabamos de citar, en el tomo correspondiente del suplemento de dicba obra se nos refiere a una nota sobre el caso de State v. Lewis, Ann. Cas. 1918 A 403, donde bailamos en la página 412, lo si-guiente :
“No se exige la misma particularidad al imputar un delito de ataque con intención de cometer robo como la que se exige al impu-tar el delito completo.”
*438Y en la misma nota, en la página 414, se dice lo' que sigue:
■ “Las cortes ban establecido como regla general que no es nece-sario, en una acusación por el delito de ataque con intención de co-meter robo, describir específicamente la propiedad que el acusado intentaba sustraer de la persona contra quien dirigió el ataque.”
Hemos examinado un número suficiente de los casos ci-tados en apoyo de la regla establecida por los editores y hemos quedado satisfechos de la corrección de esa regla.

La sentencia apelada debe ser confirmada.